Title: To Benjamin Franklin from Edward Jackson Jones, 11 August 1780
From: Jones, Edward Jackson
To: Franklin, Benjamin


Sir.August 11th. 1780.
In consequence of the case I have submitted to your consideration, I have to inform you that I waited on the Spanish Ambassador and received yesterday for answer that as he had no orders to advance money to Spanish subjects passing through France, he must beg to decline it and concluded with recommending it to me to apply to you as the most proper Person.— My applying to you however has not been the effect of his Advice, nor any Merit as an American—on the contrary I apply to you in your private capacity, being perfectly sensible, that my Family would be very happy in a similar situation to render any of yours the same service.— I want to leave Paris as soon as possible to go to Bourdeaux where I have a Correspondent and from Whence I mean to embark.— To pay therefore any sum that might be advanced to me here, I would wish to draw on myself payable at Thirty days sight—and to secure the Lender, deposit in his hands, an Accepted draft of mine on John Goddard Esqr. of the Plantation Office in London, payable the first of December next for One hundred pounds—as I do not want so much as that sum, it must be returned to my Correspondent at Bourdeaux the moment my draft is paid.
If this mode of accomodating myself fails the consequences must be truly serious, as I have already been insulted by my Landlord and tomorrow morning is the last moment he has allowed me.— It would give me much pain to solicit you in a matter that might in its consequences tend to injure your Fortune—but I hope that the smallness of the sum added to the security I offer will effectually remove every apprehension of that Kind.
I have the Honor to be Sir Your most Obedt. & most humble Servt.
E. Jones
His Excellency Benjamin Franklin Esqr.
 
Addressed: His Excellency Benjamin Franklin Esqr / at Passy
Notation: E. Jones. Paris August 11. 1780
